J-S03030-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: C.M.C., A MINOR                           IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: C.L.C.

                                                     No. 1460 WDA 2016


                 Appeal from the Order Entered August 29, 2016
                  In the Court of Common Pleas of Blair County
                      Orphans’ Court at No(s): 2015 AD 32

BEFORE:       OLSON, J., SOLANO, J., and STRASSBURGER, J.*

MEMORANDUM BY SOLANO, J.:                            FILED MARCH 06, 2017

        Appellant C.L.C. (“Mother”) appeals from the order granting the

petition of the Blair County Children, Youth, and Families (“BCCYF”) agency

to involuntarily terminate her parental rights to C.M.C., born March of 2009,

(“Child”).   This case returns to us after we vacated the decree voluntarily

terminating Mother’s parental rights and remanded “with instructions to

proceed on the involuntary termination petition or for Mother to file a proper

voluntary petition under Subchapter A of the Adoption Act.” In re C.M.C.,

140 A.3d 699, 711 (Pa. Super. 2016) (“C.M.C. I”). We affirm.

        We state the facts and procedural history set forth by this Court in

C.M.C. I:

____________________________________________
*
    Retired Senior Judge assigned to the Superior Court.
J-S03030-17


       Mother resides in Altoona, Pennsylvania. After a special
       relief hearing, on May 25, 2010, the court ordered that
       G.C.,     Child’s   maternal     grandfather    (“Maternal
       Grandfather”), have legal and physical custody of Child. On
       July 29, 2014, [BCCYF] received a phone call alleging that
       Maternal Grandfather was neglecting Child; it implemented
       BCCYF services for the family that same day. On August 7,
       2014, BCCYF obtained an emergency protective custody
       order, which directed BCCYF would have legal and physical
       custody, removed Child from Maternal Grandfather’s
       home, and placed Child in foster care.

          On October 3, 2014, the trial court adjudicated Child
       dependent under Section 6302 of the Juvenile Act,
       removed Child from Maternal Grandfather’s home, directed
       that BCCYF have legal and physical custody, and stated
       Child’s placement would remain in foster care. On
       December 24, 2014, the trial court entered a four-month
       permanency review order maintaining BCCYF’s legal and
       physical custody of Child and his placement with his foster
       parents. On February 2, 2015, the trial court entered a
       permanency order that changed Child’s permanency goal
       to adoption and maintained his placement with his foster
       parents. Subsequently, on June 10, 2015, the trial court
       modified Child’s placement from foster care home to the
       home of Paternal Grandmother in Alabama. [Mother has
       not seen the Child since June 3, 2015.]

          On July 31, 2015, BCCYF filed a petition for
       involuntary termination of the parental rights of Mother
       and Father pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (8),
       and (b). On August 18, 2015, the trial court held a joint
       twelve-month permanency review hearing and hearing on
       the    involuntary   termination    petition.  At     the
       commencement of the hearing, Father and Maternal
       Grandfather were present in the courtroom and Paternal
       Grandmother was present via telephone, but Mother was
       not present. . . .

          . . . Subsequently, Mother’s counsel, in Mother’s
       absence, stipulated to some of the facts averred in the
       involuntary termination petition, specifically the names,
       dates, and ages of the individuals, but did not stipulate to
       the remainder.

                                  -2-
J-S03030-17



          BCCYF first presented the testimony of Krista Gorman,
       who is employed by Kids First in the New Steps Program in
       Altoona, Pennsylvania. Ms. Gorman testified about
       Mother’s interaction with reunification services and the
       visits between Mother and Child [that occurred prior to
       February 2015]. Ms. Gorman testified that she would
       support BCCYF’s petition to involuntarily terminate
       Mother’s parental rights.

          Next, BCCYF questioned Rachel Steinbugl, a BCCYF
       caseworker assigned to Child beginning in June of 2015.
       Ms. Steinbugl testified as to the involvement of BCCYF with
       Child and his parents. During Ms. Steinbugl’s testimony, at
       9:50 a.m., Mother arrived in the courtroom, and the trial
       court granted a brief recess for her to speak with her legal
       counsel. When the court resumed proceedings on the
       record, counsel for BCCYF stated that Mother was willing to
       voluntarily relinquish her parental rights.

          On the record, Mother’s counsel and the trial court
       asked Paternal Grandmother if she adopted Child, would
       she allow Mother two telephone calls per week with Child
       and      mutually  agreed-upon     visitation.  Paternal
       Grandmother agreed to the requested telephone calls and
       visitation.

          Mother’s counsel then conducted a colloquy of Mother
       regarding her decision to voluntarily relinquish her parental
       rights . . . . [Mother stated that termination of her
       parental rights was best for Child, as she was struggling
       herself and Child was progressing with Paternal
       Grandmother.]

           The trial court then continued on to the permanency
       review portion of the proceeding. The [guardian ad litem]
       stipulated that if called to testify, the BCCYF witnesses
       would testify consistent with the contents of the twelve-
       month permanency review petition, without admitting to
       the veracity of the facts set forth in the petition. Counsel
       for BCCYF presented the testimony of Paternal
       Grandmother regarding Child’s status in her home in
       Alabama, where he resides. Paternal Grandmother testified
       that Child was doing well in her home. She stated she

                                   -3-
J-S03030-17


         intends to adopt Child, and the adoption proceedings
         would take place in Blair County, Pennsylvania.

C.M.C. I, 140 A.3d at 701-03 (second emphasis added and citations and

footnote omitted). The trial court entered a decree voluntarily terminating

Mother’s parental rights.

      This Court vacated the decree because Mother failed to file a written

petition voluntarily relinquishing her parental rights, the trial court denied

Mother the statutory ten-day period to deliberate on her decision to

voluntarily terminate her parental rights, and Mother did not waive the ten-

day period. C.M.C. I, 140 A.3d at 710.          As noted above, this Court

instructed that on remand Mother could file a petition for voluntary

termination and, if she did not do so, the trial court was to proceed on

BCCYF’s petition to involuntarily terminate Mother’s parental rights.

      On remand, the trial court proceeded on BCCYF’s petition to terminate

Mother’s parental rights involuntarily.      The court held a hearing on

August 25, 2016, at which the parties agreed to incorporate by reference the

testimony of Ms. Gorman, who testified at the August 18, 2015 permanency

review hearing.

      Ms. Gorman, a reunification worker, testified that she observed weekly

visits between Mother and Child from December 2014 through February

2015. According to Ms. Gorman, at the visits, Mother would be “very

stressed” if Child did not obey her instructions, would inappropriately place

Child in “timeout” if he was upset or crying, and did not act in a “loving”

                                     -4-
J-S03030-17


manner to Child. N.T., 8/18/15, at 10. Mother was “very resistant” to

BCCYF’s attempts to teach Mother how to interact with Child appropriately,

and, in Ms. Gorman’s view, did not improve. Id. Indeed, Ms. Gorman noted

that Mother would cancel or end her visits with Child early on multiple

occasions. Mother also declined to attend group and one-on-one parenting

classes. Id. at 13. Mother eventually requested that BCCYF stop providing

reunification services in February 2015 because she believed that adoption

was an appropriate goal.

       At the August 2016 hearing, Ms. Steinbugl testified that since Child

moved to Alabama in June of 2015, Mother has not addressed BCCYF’s

concerns about Mother’s parenting skills, specifically Mother’s lack of “age

appropriate expectations” for Child. N.T., 8/25/16, at 16, 25. After the trial

court removed Child from Maternal Grandfather in October 2014,1 BCCYF

began helping Mother in November of 2014 to reunify with Child. Ms.

Steinbugl, like Ms. Gorman, testified that Mother asked BCCYF to stop

____________________________________________
1
  Mother testified that from 2010 to 2014, Maternal Grandfather had custody
of Child and would deny her permission to visit. N.T., 8/25/16, at 39-40, 46.
Mother testified, however, that she filed for custody of Child in 2011 or
2012. Id. at 50. She said she successfully obtained custody without
appearing in court, but that Maternal Grandfather recovered custody of Child
because Mother was in an abusive relationship. Id. at 49. The complete
record was not transmitted to this Court and we therefore are unable to
ascertain whether Mother ever had custody of Child. The record does show
that in 2014, Mother pleaded guilty of falsely reporting to the police that an
ex-boyfriend abused Child and served a sentence of six months’
imprisonment. Id. at 52.



                                           -5-
J-S03030-17


providing services in February of 2015, as Mother believed that adoption—

and not reunification—was an appropriate goal.          Mother stated she was

under a great deal of stress and that the medicine she was taking for her

depression, post-traumatic stress disorder, panic attacks, mood swings, and

bipolar disorder was not helping her. Id. at 45. Ms. Steinbugl did not know if

Mother participated in any other programs to improve her parenting skills.

       Based upon Mother’s representation that adoption was best for Child,

BCCYF arranged for once-weekly visits between Mother and Child,2 until the

court held a hearing finalizing Child’s adoption and placement with Paternal

Grandmother in Alabama.           However, as she had done with respect to the

reunification visits, Mother began rescheduling, cancelling, or prematurely

terminating the visits.        At Mother’s request, BCCYF then switched the

visitation schedule to once every other week. N.T., 8/25/16, at 19-20. The

last visit occurred on June 3, 2015, and was designated a “closure visit.” 3 A

few days later, Child moved to reside with his Paternal Grandmother in

Alabama, and Child has not seen Mother since.

       Ms. Steinbugl stated that Mother informed BCCYF that she obtained

her own apartment on June 1, 2015 (shortly before Mother’s last visit with


____________________________________________
2
  These visits were different than the reunification visits that occurred
between December 2014 and February 2015.
3
  At a “closure visit,” the child is informed that this is the last, foreseeable
visit with the parent.



                                           -6-
J-S03030-17


Child), but BCCYF was unable to verify this information. N.T., 8/25/16, at

32, 34.4 Mother testified that she stayed at that apartment until February 1,

2016, at which time she moved to a different, larger apartment in the same

complex with her fiancé. Ms. Steinbugl testified that BCCYF prefers to see a

parent reside at one address for an extended period of time before

concluding that the parent has “stable housing.” Id. at 34. Other than

housing, Ms. Steinbugl stated that Mother had not addressed any of the

conditions that led to Child being removed from her care. Id. at 25.

        Ms. Steinbugl testified that after removing Child from Maternal

Grandfather’s care, Child had “poor speech and social peer interaction skills.”

N.T., 8/25/16, at 22.          She said Child had issues with “aggression[,]

communication and identifying safety.”5 Id. Subsequently, Child improved

in all of these areas. He no longer needs speech and language therapy, but

continues to receive other individual therapy. Id. at 23.       Child is thriving,

according to Ms. Steinbugl, and has strongly bonded with and is very

affectionate towards Paternal Grandmother. Id. at 24.

        Mother testified that she would like one more chance to prove she can

be a parent. N.T., 8/25/16, at 43. Noting that Child has never been in her

care, Mother expressed her belief that Child, who was six years old at the
____________________________________________
4
    The record does not explain the reasons for BCCYF’s inability to verify.
5
  The parties did not clarify Ms. Steinbugl’s testimony regarding “identifying
safety.”



                                           -7-
J-S03030-17


time of the hearing, could tell her if he wanted to live with her or not. Id.6

Mother stated that if Child expressed a wish to live with Paternal

Grandmother, she would respect that wish.          In response to the court’s

question asking Mother if she was putting Child in a difficult position by

deciding whether to stay with Mother or Paternal Grandmother, Mother said

she could not answer the question. Id. at 44. Mother acknowledged Child’s

speech has improved but would not say Child was thriving in Alabama

because she has not witnessed that result personally. Id. at 48. At the

conclusion of the hearing, the court terminated Mother’s parental rights

pursuant to 23 Pa.C.S. § 2511(a)(1), (2), and 8, and 2511(b).

       Mother timely appealed and filed a Pa.R.A.P. 1925(b) statement.

Mother raises the following issue:

          Whether the trial court erred and/or abused its discretion
          in terminating Mother’s parental rights.

Mother’s Brief at 4.

       We consider Mother’s issue in light of our established standard of

review.

          The standard of review in termination of parental rights
          cases requires appellate courts to accept the findings of
          fact and credibility determinations of the trial court if they
          are supported by the record. If the factual findings are
          supported, appellate courts review to determine if the trial
          court made an error of law or abused its discretion. A
          decision may be reversed for an abuse of discretion only
____________________________________________
6
 Mother’s testimony that she has never cared for Child raises doubt about
her assertion that she briefly had custody of him. See n.1, supra.


                                           -8-
J-S03030-17


            upon demonstration of manifest unreasonableness,
            partiality, prejudice, bias, or ill-will. The trial court’s
            decision, however, should not be reversed merely because
            the record would support a different result. We have
            previously emphasized our deference to trial courts that
            often have first-hand observations of the parties spanning
            multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101–2938, which requires a bifurcated

analysis.

            Initially, the focus is on the conduct of the parent. The
            party seeking termination must prove by clear and
            convincing evidence that the parent’s conduct satisfies the
            statutory grounds for termination delineated in Section
            2511(a). Only if the court determines that the parent’s
            conduct warrants termination of his or her parental rights
            does the court engage in the second part of the analysis
            pursuant to Section 2511(b): determination of the needs
            and welfare of the child under the standard of best
            interests of the child. One major aspect of the needs and
            welfare analysis concerns the nature and status of the
            emotional bond between parent and child, with close
            attention paid to the effect on the child of permanently
            severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). The

burden is on the petitioner seeking termination to prove by clear and

convincing evidence that the asserted statutory grounds for seeking the

termination of parental rights are met. In re R.N.J., 985 A.2d 273, 276 (Pa.

Super. 2009).




                                       -9-
J-S03030-17


     We will affirm if we agree with the trial court’s decision as to any one

subsection of 23 Pa.C.S. § 2511(a), and its decision as to Section 2511(b).

In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc), appeal

denied, 863 A.2d 1141 (Pa. 2004); see In re N.A.M., 33 A.3d 95, 100 (Pa.

Super. 2011).    Here, we affirm the trial court’s decision to terminate

Mother’s parental rights under subsections 2511(a)(8) and (b), which

provide:

     (a) General rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds: . . .

     (8) The child has been removed from the care of the parent by
     the court or under a voluntary agreement with an agency, 12
     months or more have elapsed from the date of removal or
     placement, the conditions which led to the removal or placement
     of the child continue to exist and termination of parental rights
     would best serve the needs and welfare of the child.

                                 *     *      *

     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on the
     basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.




                                     - 10 -
J-S03030-17


23 Pa.C.S. § 2511(a)(8), (b).7

       “[T]ermination under subsection (a)(8) ‘does not require an evaluation

of [the parent’s] willingness or ability to remedy the conditions that led to

placement of the children.’ Instead, subsection (a)(8) ‘requires only that the

conditions continue to exist’ after the twelve month period has elapsed.” In

re R.K.Y., 72 A.3d 669, 679-80 (Pa. Super. 2013) (citation omitted). On

appeal, Mother, referencing Section 2511(a)(8), argues that she has severed

all ties with her father and thus would like the opportunity to know Child.

Mother stated that if Child was happy living with his paternal grandmother,

then Mother would permit Child to stay with Paternal Grandmother. We

conclude that Mother is not entitled to relief.

       Child has been living in Alabama since June 2015, which is when

Mother last saw him. Although Mother obtained independent housing, Mother

has not established that she has taken any steps to improve her parental

skills in the twelve months after Child’s placement. Mother’s assertion that

she has severed ties with her father and her request for “one last chance”

does not address BCCYF’s evidence that the conditions that led to Child’s

placement in Alabama have continued to exist after June 2016. See M.T.,
101 A.3d at 1179. Indeed, Mother was unreceptive to BCCYF’s instructions
____________________________________________
7
   Mother also challenges the sufficiency of evidence with respect to
termination under Section 2511(a)(1) and (a)(2). Because we affirm the
trial court’s decision under subsection (a)(8), we need not address her other
subsection (a) arguments. See B.L.W., 843 A.2d at 384.



                                          - 11 -
J-S03030-17


and efforts to improve her parenting skills, and she reduced the frequency

and duration of her visits with Child — opportunities for correcting the skill

deficiencies that led to Child’s placement with Paternal Grandmother.

Further, Child is thriving: while in Alabama, he has bonded with Paternal

Grandmother and has improved his speech and ability to interact with his

friends and family.   Child’s placement in Alabama has afforded him much

needed stability, and accordingly, termination would serve Child’s needs and

welfare. We therefore conclude that the trial court did not err in holding that

BCCYF   met   its   burden   of   proving   the   requirements   under   Section

2511(a)(8).

      With respect to Section 2511(b), this Court has explained that,

“[i]ntangibles such as love, comfort, security, and stability are involved in

the inquiry into the needs and welfare of the child.” In re C.M.S., 884 A.2d
1284, 1287 (Pa. Super. 2005) (citation omitted), appeal denied, 897 A.2d
1183 (Pa. 2006). The trial court must “discern the nature and status of the

parent-child bond, with utmost attention to the effect on the child of

permanently severing that bond.” Id. (citation omitted).

      Instantly, Mother broadly claims that insufficient evidence exists to

terminate under Section 2511(b).       She concedes that she has not been

involved in Child’s life, but says she has wanted an opportunity to parent

Child. Mother’s Brief at 11. Mother’s argument under Section 2511(b) is

substantially similar to her argument under Section 2511(a), which we have


                                     - 12 -
J-S03030-17


rejected above. The trial court did not abuse its discretion in holding that

Mother’s request for “one last chance” comes too late. Having discerned no

abuse of discretion or error of law, we affirm. See T.S.M., 71 A.3d at 267.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/6/2017




                                   - 13 -